Citation Nr: 1504317	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO, inter alia, denied the Veteran's claim for a rating in excess of 40 percent for his service-connected lumbar spine disability.  The Veteran filed a notice of disagreement in February 2009.  38 C.F.R. § 20.201 (2014).  The RO issued a statement of the case (SOC) in August 2009.  The Veteran perfected his appeal with a VA Form 9 in September 2009. 

The Board remanded the Veteran's claim in May 2013; it has been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by pain, with forward flexion limited to 60 degrees at worst, and no evidence of ankylosis or symptomatic scarring; there have been no incapacitating episodes with a total duration of at least 6 weeks in the past 12 months. 

2.  The Veteran's lumbar spine disability has been productive of right lower extremity radiculopathy that is no more than moderate in severity.

3.  The Veteran's lumbar spine disability has been productive of left lower extremity radiculopathy that is no more than moderate in severity.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).
 
2.  The criteria for a rating of 20 percent, but not higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).
 
3.  The criteria for a rating of 20 percent, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a March 2008 letter, which addressed what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2008 letter was sent to the Veteran prior to the adjudication the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

Additionally, the RO substantially complied with prior remand instructions regarding the Veteran's claim for an increased rating for his lumbar spine disability.  Specifically, the remand required that the RO obtain a new VA examination, since the previous one had been afforded to the Veteran in January 2009.  Thus, in July 2013, a new examination was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted above, the Veteran was also afforded VA examinations to determine the severity of his service-connected lumbar spine disability in January 2009 and July 2013.  The VA examinations and opinions, taken together, are sufficient, as they are based on consideration of the Veteran's prior medical history and described his service-connected lumbar spine disability in sufficient detail to enable the Board to make a fully informed evaluation of the Veteran's condition.  The Board finds that these examinations and opinions are adequate to make a determination as to the Veteran's disability ratings for the periods on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

 The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 40 percent disabling.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code. Id. at Note 1.

VA treatment records indicate that the Veteran has complained of pain in his back and bilateral lower extremities since at least August 2005.  An October 2005 treatment note indicates that the Veteran had pain that radiated to his upper thighs.    In a November 2005 treatment note, the Veteran complained of chronic low back pain dating back to 1976, when he fell down with a  box in his hands while.  Diagnostic testing from January 2006, including an MRI of the lumbar spine, revealed a diffuse disc bulge at L5-S1 and facet joint hypertrophy.  In June 2007, degenerative joint disease was noted.  He was diagnosed with degenerative disc disease in the neck and low back in an August 2007 treatment note.  Imaging results from August 2007 reveal that the Veteran had mild wedging of the disc spaces from L4 to S1.  There was no spondylolisthesis with flexion or extension.  A treatment note from September 2007 indicates a diagnostic test revealing lumbar disc disease.  A December 2007 treatment note indicates that the Veteran had low back pain and leg pain for 30 years.  He described the back pain as constant stabbing and constant "toothache" nagging in his left leg that radiated to his left ankle.  In an April 2009 treatment note, the Veteran was evaluated for a manual wheelchair, which was issued at that time.

On VA examination in January 2009, the Veteran had forward flexion to 30 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 14 degrees bilaterally.  The Veteran had pain with each of the movements, and he stopped range of motion when the pain began.  The Veteran showed no fatigue, weakness, or lack of endurance on repetitive use; the limitation was secondary to pain.  Repetitive range of motion testing revealed the same results and the examiner stated that it would be mere speculation to estimate the range of motion lost during a flare-up.  The examiner observed objective evidence of painful motion without spasm, weakness, or tenderness.  The Veteran had no postural abnormalities or fixed deformities.  The neurological examination revealed that there was no atrophy or spasm, the straight leg raising test was negative, deep tendon reflexes were equal bilaterally, and the Veteran exhibited normal sensation and strength in his extremities.  The examiner diagnosed the Veteran with lumbosacral strain and radicular pain to the bilateral lower extremities.  

Then, as noted above, another examination was provided in July 2013.  The examiner reviewed the claims file and diagnosed the Veteran with spondylolisthesis and degeneration of the intervertebral disc.  The Veteran reported that his L4-5 are deteriorating.  He stated that he had an MRI done about 2-3 years ago and was told that his nerve endings were "too close to the spine" to do surgery, and there was a 50-50 chance of him becoming paralyzed if he had the surgery done.  He arrived to the examination in a wheelchair, and told the examiner that he was instructed by his primary care physician to walk only 200 feet, and not to lift more than 10 pounds.  The Veteran reported that he was receiving epidural nerve block injections from a private pain clinic about once every 3 months for the past 2-3 years.  He uses a cane for ambulation at all times.  He told the examiner that his legs "stay numb" and on some days the feeling lasts longer than others.  He also reported parathesias in both legs, with the right leg worse than left.  He also described nerve pain in both legs that he described as an "ache", and he is prescribed medication for the pain.  He told the examiner that he has taken narcotic pain medication for about the past 40 years. He stated that he spends 85 percent of his time either laying down or sitting down.  He reported that he is very limited in his daily activities, but is still able to drive, and he uses the electric shopping scooter when he goes to the grocery store.  He is able to take care of his daily life activities, but he does not usually cook because he experiences pain if he stands for too long.  He indicated that he generally eats out or has take-out brought to his home.  He stated that he is able to complete housework tasks, but he tries to pick a day to do housework when he is not in as much pain.  He reported that he is no longer able to mow his lawn (even with his riding mower) and that he now hires people to do the things around his home.

The Veteran reported flare ups; he stated that when he moves too much his lower back flares up.  He told the examiner that he can feel a bulge in his back, and the pain shoots down his buttocks and legs.  He indicated that he experiences a flare-up when he tries to do manual labor type activities in the yard, or sometimes if he moves his back the wrong way.  He said that when he has a flare-up, he does not want to be bothered and can't socialize with others because he needs to be alone.  He told the examiner that he becomes easily irritated and short-tempered due to his pain during a flare-up.

During range of motion testing, the Veteran exhibited forward flexion to 60 degrees, with evidence of painful motion at 50 degrees.  Extension was shown to 30 degrees, with painful motion at 20 degrees; lateral flexion was shown to 20 degrees bilaterally, with evidence of painful motion beginning at 15 degrees on the right and 20 degrees on the left.  The Veteran exhibited right lateral rotation to 30 degrees, with painful motion at 20 degrees and left lateral rotation to 20 degrees with painful motion at 20 degrees.  On repetitive motion testing, the Veteran exhibited flexion to 50 degrees, extension to 30 degrees, lateral flexion on both sides to 30 degrees, right lateral rotation to 30 degrees and left lateral rotation to 15 degrees.  The examiner described the Veteran's functional loss contributing factors as less movement than normal, more movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran described tenderness over his lumbosacral paraspinal muscles and he exhibited guarding and/or muscle spasms, but the examiner indicated that it does not result in abnormal gait or spinal contour.  

Neurologic testing revealed that the Veteran exhibited full strength in his bilateral hips, knees, ankles, and great toes, and he did not have muscle atrophy.  The Veteran's deep tendon reflexes were hypoactive in his bilateral knees and bilateral ankles.  His sensory examination revealed normal sensation in his bilateral upper anterior thighs and bilateral thighs and knees.  However, the Veteran had decreased sensation in his left lower leg and ankle and decreased sensation in his right foot and toes.  His right lower leg and ankle and left right foot and toes had normal sensation.  The Veteran's straight leg raising test was positive bilaterally.  

Next, the examiner found that the Veteran exhibited signs and symptoms due to radiculopathy, involving his sciatic nerve.  The examiner found that the Veteran had severe intermittent pain in his right lower extremity and moderate intermittent pain in his left lower extremity.  The Veteran had severe paresthesias and/or dysesthesias in his right lower extremity and moderate paresthesias and/or dysesthesias in his left lower extremity.  Finally, the Veteran had severe numbness in his right lower extremity and moderate numbness in his left lower extremity.  The Veteran did not have any additional signs or symptoms of radiculopathy.  There were no other neurologic abnormalities related to the Veteran's spine condition.  Finally, the examiner noted that the Veteran does have intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but that the Veteran had not had any incapacitating episodes over the previous 12 months due to the IVDS.  The Veteran reported using a wheelchair when he has to walk for more than 200 feet.  And, he told the examiner that he uses a cane constantly when ambulating both in and out of his home.  Finally, he reported that he uses a back brace about 2-3 times per week for support and stability if he is going to perform a physical activity.

Diagnostic testing revealed evidence of arthritis.  Additional testing, including MRI results, revealed that there are 4 nonrib-bearing vertebra in the lumbar region.  Additionally, there was grade 1 spondylolisthesis L5-S1 with large left synovial cyst and associated neural encroachment.  The radiologist suspected osteopenia.

Finally, the examiner found that the Veteran's thoracolumbar spine condition impacts his ability to work.  Specifically, the Veteran stated that he can only stand, sit or walk for 15 minutes at a time.  He told the examiner that he was instructed by his VA primary care physician not to lift more than 10 pounds, and this limits the types of jobs that he can do.  His pain is sometimes so bad that it greatly affects his mood, and he is unable to be around other people.  He stated that he lost his last job at Sieman's because he fell asleep due to the sedating effect of his pain medication.  He stated that he was fired because he was considered to be a "liability and safety hazard" to both himself and the other employees.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the that the orthopedic manifestations of the Veteran's lumbar spine disability are appropriately evaluated as 40 percent disabling for all periods under consideration.

The objective findings of record do not reflect evidence of unfavorable ankylosis of the entire lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 60 degrees at worst, with pain at 50 degrees on VA examination in July 2013.  The January 2009 and July 2013 VA examiners found no evidence of ankylosis of the thoracolumbar spine.  The January 2009 examiner noted the Veteran's limitation of range of motion due to pain.  Additionally, the July 2013 VA examiner noted that the Veteran's range of motion was additionally limited by pain, fatigue and weakness after three repetitions.  The Veteran also reported a worsening of symptoms during flare-ups.  Thus, considering the Veteran's subjective complaints of pain, fatigue, weakness, and flare-ups the medical evidence of record supports a 40 percent rating, but no more, due to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the evidence shows that the Veteran consistently reported symptoms of radiating pain down his bilateral lower extremities.  VA treatment records reveal that the Veteran has complained of leg pain throughout the pendency of his appeal.  On VA examination in January 2009, the examiner diagnosed the Veteran with bilateral lower extremity pain.  Then, at his July 2013 VA examination, the Veteran exhibited decreased sensation to light touch in his left lower leg and ankle and decreased sensation to light touch in his right foot and toes.  The Veteran's straight leg raising test was positive, bilaterally, indicating radiculopathy.  The examiner found that the Veteran had severe right lower extremity intermittent pain, paresthesias and/or dysesthesias, and numbness.  On the left side, the Veteran had moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner explained that the Veteran's radiculopathy results from the sciatic nerve, bilaterally.  There were no other signs or symptoms of radiculopathy, and no other neurologic abnormalities from the Veteran's lumbar spine disability.  

Given the objective medical evidence of record, the Board resolves all doubt in favor of the Veteran and finds that his lumbar spine disability was productive of objective neurological manifestations in the bilateral lower extremities as of October 18, 2007, the date VA received the Veteran's claim for an increased rating, to include radiating pain in both legs.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Because the Veteran's neurological manifestations are wholly sensory in nature, the rating should be mild, or at most, moderate.  As such, the Board finds that the Veteran's neurological dysfunction is no more than moderate in nature.  Therefore, a 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, effective October 18, 2007, and a 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, effective October 18, 2007.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5237, 4.124a, Diagnostic Code 8520 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's 40 percent rating for the orthopedic manifestations of his lumbar spine disability contemplates his functional impairment as well as his subjective complaints of back pain and fatigue.  There was no evidence that his lumbar spine disability was manifested by ankylosis or incapacitating episodes.  Therefore, the Veteran's subjective complaints were included in the 40 percent rating.  Similarly, the Veteran's 20 percent ratings for the neurological manifestations of his lumbar spine disability contemplated his subjective complaints of radiating pain, paresthesias and/or dysesthesias, and numbness, as well as his functional impairment.  The Veteran complained of radiating pain, but there were no findings of neurological impairment that were not wholly sensory.  Therefore, the Veteran's subjective complaints were included in the 20 percent ratings.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

 In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  Reasonable doubt has been resolved in favor of the Veteran when possible.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied. 

A separate 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, effective October 18, 2007. 

A separate 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, effective October 18, 2007. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


